 In the Matter of TUTHILL Pump COMPANYandUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, LOCAL 1114, C. I. O.Case No R-3931,Decided July 11, 194Jurisdiction: iotaiy gear pump mannfactuling industryInvestigation and Certification of Representatives:existence of question re-fusal to accord petitioner iecognition until certified by Boaid, contract prop-erly terminated by notice of contracting ninonheldno bar , election necessaryUnit Appropriate-RforCollective Bargaining-all production and maintenanceemployees, including inspectois, and Chipping, receiving, and stockroom em-ployees, but excluding supervisory, clerical, office, and sales employeesFyffe cC Clarke, by Mr John Harrington,of Chicago, Ill., for theCompanyDlr.Ernest De Maio,andMr Louis Ton re,of Chicago, Ill, for theUnion.Mr Robert E Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Electrical, Radio & MachineWoikers of America, Local 1114, C I 0, herein called the Union,alleging that a question affectin g commerce had arisen concerning theiepieseintation of employees of Tuthill Pump Company, Chicago,Illinois,herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice, beforeRobeit E Dickman, Trial ExaminerSaid hearing was held at Chi-cago, Illinois, on June 9, 1942.The Company and the Union appeared,participated, and were afffoided full opportunity to be heard, to ex-anune and cross-examine witnesses, and to introduce evidence bearingon the issuesThe Trial Examiner's rulings, made at the hearing, arefree from prejudicial error and are hereby affirmed-42 N L It B, No 79333 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire recordinthe case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYTuthill Pump Company is an Illinois corporation maintaining itsprincipal office and a plant in Chicago, Illinois, where it is engaged inthe manufacture, sale, and distribution of rotary gear pumps.During1941, the Company purchased raw materials, consisting chiefly of steeland steel castings, of a value in excess of $300,000, of which more than50 percent was shipped to the Company fiom outside the State ofIllinois.During the same peiiod, the Company sold products of avalue in excess of $1,000,000, of which approximately $800,000 iepre-sents the value of products shipped to points outside the State ofIllinois.IITHE ORGANIZATION INVOLI EDUnited Electrical, Radio & Machine Workers of America;, Local1114, C. I. 0, is a labor organization admitting to membei ship em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated and we find that on or about May 23, 1942,the Union requested recognition from the Company for purposes ofcollective bargaining on behalf of the Company's employees, andthat the Company refused to extend recognition unless and until theUnion is duly certified by the Board.On March 13, 1942, the Company entered into an agreement withPump and Freezer Workers Association, an unaffiliated labor organi-zation, herein called the Association, which provided, among otherthings, that "this agreement shall be non-assignable and non-trans-ferable except by written consent of both parties," and that "thisagreement shall be in effect for one year after the date hereof and fromyear to year thereafter until a new agreement shall be executed oruntil it shall be terminated by 30 days written notice by either party."On May 17, 1942, a special meeting of the Association was called, atwhich a quorum was present.A motion was introduced and approvedvirtually unanimously authorizing the appointment of a commit-tee to take whatever action was necessary to affiliate the Associationwith the Union.On May 18, 1942, the committee set up by the Asso-ciation met with the Company and notified the Company of the dis-solution of the Association and the affiliation with the Union, andstated that the Association's contract would not be transferred.OnJune 5, 1942, the ex-president of the Association, writing on behalf TUTHILL PUMP COMPANY335of the Association, notified the Company by letter "that the agree-ment entered-into on the 13th day,of March, 1942, by and betweenthe Tuthill Pump Company and Tuthill Pump and Freezer Work-ersAssociation is terminated "On June 8, 1942, in reply to this,letter, the Company stated that the notice did not conform with therequirements of the contract in that the agreement specified a 30days written notice.It was the Company's position at the hearing that the contractwould not become inoperative until July 5, 1942, thirty days from thenotice of June 5, 1942, and then only providing that the letter termi-nating the contract was authorized by the Association.Ex-officersof the Association testified without contradiction that when the coni-nuttee was authorized to take whatever action was necessary to affili-ate with the Union, this included the power to terminate the contract,and that the only respect in which the Association is now functioningis that the money in the treasury is still being used to provide sick-ness and health benefits for the ex-members of the Association.Thus,the Union contended that the contract had been terminated both bynotice and by the dissolution of the Association.We are of the opinion and find that the contract became inopera-tive on July 5, 1942, and, therefore, does not preclude the Boardfrom making a present investigation of the question concerningrepresentation.A statement of the Regional Director introduced in evidence at thehearing, indicates that the-Union represents a substantial number ofemployees in the unit heieinafter found appropriate."We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.IV. THE APPROPRIATE UNITThe Union requested a unit of all production and maintenance em-ployees, including inspectors, and shipping, receiving, and stockroomemployees, but excluding supervisory, clerical, office, and sales em-ployees.The Company did not contest the appropriateness of theproposed unit.We find that all production and maintenance employees, includinginspectors, and shipping, receiving, and stockroom employees, butexcluding supervisory, clerical, office, and sales employees, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.'The Regional Director stated that the Union had submitted 181 designation caidsto him, all bearing apparently genuine signatures,and that 175 of the signatures werenames of peisoris whose names appeared on the Company's pay roll for May 27,1942, whichlisted 216 persons within the unit hereinafter found appropilate 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDV THE DETERMINATION OF REPRESENTATI\ ESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection, subject to the limitations and additions set forth thereinDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby,DIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with Tuthill PumpCompany, Chicago, Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fiom thedate of this Direction of Election, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among all em-ployees of the Company in the unit found appropriate in Section IV,above, who were employed during the pay-roll pei rod immediately pre-ceding the date of this Direction, including employees who did not workduring such pay-roll period because they were ill or on vacation or inthe active military service or training of the United States, or tempo-rarily laid off, but excluding those employees who have since quit orbeen chschaiged for cause, to determine whether or not they desire to berepresented by United Electrical, Radio & Machine Workers of Amer-ica, Local 1114, C 1 0 , for the purposes of collective bargaining In the Matterof TUTHILLPUMP COMPANYandUNITEDELECTRICAL,,RADIO & MACHINE`YORKERS OF AMERICA,LOCAL 1114, C. IO.Case No R-3931CERTIFICATION OF REPRESENTATIVESAugust 11,194On July 11, 1942, the National Labor Relations Board issued a De-cision and Direction of Election in the above-entitled proceeding'Puisuant to the Direction of Election, an election by secret ballot wasconducted on July 24, 1942, under the direction and supeivision of theRegional Director for the Thirteenth Region (Chicago, Illinois).OnJuly 25, 1942, the Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended, issued and duly served upon the parties an Elec-tionReportNo objections to the conduct of the ballot or to theElection Report have been filed by any of the partiesAs to the balloting and its results, the Regional Director reportedas followsNnnibei of eligible___________________________________________193Numbei of ballots cast--------------------------------------167Numbei of blank ballots--------------------------------------0Numbei of void ballots--------------------------------------0Number of ballots challenged (not opened)--------------------3Numbei of valid ballots counted-----------------------------164Number of valid ballots counted plus unopened challenged ballots- 167Numbei of valid ballots necessaiy for majority----------------- 84Numbei of i alid ballots cast for United Electrical, Radio &Machine Woikeis of Ameiica, Local 1114, C I 0------------- 134Number of valid ballots cast against United Electiical, Radio &Dlaclune Woikeis of Ameiica, Local 1114, C I 0------------- 30By virtue of and pursuant to the power vested in the National,Labor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2, asamended,-IT Is HEREBY CERTIFIED that United Electrical, Radio & MachineWoikeis of America, Local 1114, C I O , has been designated andselected by a majority of all production and maintenance employees,142 N L I; B 33342NLRB,No79a472814-42-vol 42-22337 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Tuthill Pump Company, Chicago, Illinois, including inspectors, andshipping, receiving, and stockroom employees, but excluding super-visory, clerical, office, and sales employees, as their representative forthe purposes of collective bargaining, and that,*pursuant to Section9 (a) of the National Labor Relations Act, United Electrical, Radio &Machine Workers of America, Local 1114, C. I. 0., is the exclusiverepresentative of all such employees for the pui poses of collectivebargaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.